DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Margaret Carley on 04/26/2022. 
The application has been amended as follows: 
Claim 1: Apparatus for performing a minimally-invasive procedure, the apparatus comprising:
a shaft having a distal end and a proximal end;
a monopolar knife assembly attached to the distal end of the shaft, the monopolar knife assembly comprising a knife; 
a handle attached to the proximal end of the shaft; 
wherein the shaft comprises a flexible portion and a first first articulating portion extends distally from the flexible portion;
wherein the shaft comprises a second articulating portion, wherein the second articulating portion is disposed between the flexible portion and the first articulating portion;
wherein at least one first articulation cable extends from the handle to the first articulating portion, such that when tension is applied to the at least one first articulation cable, the first articulating portion deflects;
wherein at least one second articulation cable extends from the handle to the second articulating portion, such that when tension is applied to the at least one second articulation cable, the second articulating portion deflects;
wherein an actuation element extends through the shaft from the handle to the knife, such that when the actuation element is moved, the knife is moved; and
wherein the actuation element transmits electrical power from the handle to the knife.
Claim 12 is canceled. 
Claim 13 is canceled. 
Claim 14: Apparatus according to claim 1 wherein the articulating portion and the second articulating portion articulate independently of one another.
	Claim 15 is canceled.
Claim 16 is canceled. 
Claim 17 is canceled. 
Claim 18 is canceled. 
Claim 19 is canceled.
Claim 20 is canceled.
Claim 21 is canceled.
Allowable Subject Matter
Claims 1-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a apparatus for performing a minimally a invasive procedure that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein the shaft comprises a flexible portion and a first an articulating portion, wherein the flexible portion extends distally from the handle and the first articulating portion extends distally from the flexible portion; wherein the shaft comprises a second articulating portion, wherein the second articulating portion is disposed between the flexible portion and the first articulating portion; wherein at least one first articulation cable extends from the handle to the first articulating portion, such that when tension is applied to the at least one first articulation cable, the first articulating portion deflects; wherein at least one second articulation cable extends from the handle to the second articulating portion, such that when tension is applied to the at least one second articulation cable, the second articulating portion deflects; wherein an actuation element extends through the shaft from the handle to the knife, such that when the actuation element is moved, the knife is moved; and wherein the actuation element transmits electrical power from the handle to the knife.  The closest prior art of record Wake (U.S. Patent Publication No. 2014/0207134 A1) in view of O’Keefe et al. (U.S. 2017/0105746 A1) fails to disclose the above limitations. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771